Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 3/3/2021, and is a Final Office Action. Claims 1-3, 5-11, 13-17, 19-20 are pending in the application. 


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a request for a transaction enabled ad of digital content/identifying a plurality of objects in the digital content via a process selected from computer vision object recognition and converting speech to text, wherein each object is paired to a vendor in a list of vendor-object pairs/generating a request for vending of a first object from a corresponding first vendor that is linked to the first object/determining 
	This judicial exception is not integrated into a practical application. The additional elements of a computer processor/programmable device represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The computing processor/programmable device represent generic computing elements. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

	Remaining dependent claims 2-3, 5-8, 10-11, 13-14, 16-17, 19-20 further include the additional limitations of a processor/memory/computer readable storage medium, which represent generic computing elements; they do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. The claims further include the additional limitation of providing code as a service in a cloud environment; this limitation does no more than generally link the use of the judicial to a particular technological environment. The claims further narrow the abstract idea of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
		
Claims 1-2, 7-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Narayanswamy et al. (20170053338) in further view of Agrawal (20050131770).
As per Claim 1, Narayanswamy teaches:
receiving a request for a transaction enabled advertisement of digital content, (at least fig2 and associated text)
wherein the received request for the transaction enabled advertisement comprises the digital content   (at least fig2 and associated text)
identifying a plurality of objects in the digital content via a process selected from computer vision object recognition and converting speech to text  (computer vision object recognition, used to identify objects in the digital content: at least para 1 – ‘objects referred to in digital content’ , para 3 – ‘the content where the object of interest is being referred to’ , para 16 – ‘generate a list of all the objects being referred to in digital content’)
each of the objects is paired to a vendor in a list of vendor-object pairs  (at least para 19, 25)
generating a request for vending of a first object of the objects from a corresponding first vendor of the vendors that is linked to the first object in the vendor-object pairs;   (at least fig 2 and associated text, abstract – “the transactional capability for all unique objects in the object-vendor list is enabled”)
determining an acceptance of the generated request for vending in response to receiving an affirmative response from the first vendor to the generated request for vending   (para 25 , at least para 18 – ‘transactional capability enabling…receives an access request…for example, this access request may be initiated by entering a URL into a web browsing software…’, at least fig2 and  associated text – ‘send the transactional capability enabled digital content to the user’)
Narayanswamy teaches generating a transaction enabled ad that identifies a vendor – at least fig2 and associated text, but fails to teach the remaining limitation. However, Agrawal teaches:
advertisement … that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor;      (at least para 48, 49)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, with Agrawal’s features of advertisement that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor, in order to cluster products in order to determine successful/unsuccessful combinations of products– Agrawal, para 39.
Narayanswamy in view of Agrawal further teach:
driving a programmable device to present the generated transaction enabled advertisement to a user in response to the received request for the transaction enabled advertisement, wherein the generated transaction enabled advertisement offers vending of the first objects from the first vendor paired to the first object in the vendor-object pairs.   (Narayanswamy: at least para 22, 25, fig2 and associated text – send the transactional capability enabled digital content to the user)
As per Claims 2, 10, 16, Narayanswamy in view of Agrawal teach:
generating the transaction enabled advertisement to comprise a specified advertisement corresponding to one of the objects of the vendor-object pairs according to the determined acceptance, (Narayanswamy : at least para 25, where the digital content that pertains to products, as taught by Narayanswamy, is construed as an advertisement)
delivered digital content.   (Narayanswamy : at least para 22, 25)
As per Claim 7, Narayanswamy in view of Agrawal teach:
comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; (Narayanswamy : at least para 4, 16, 27)
the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the receiving the request for the transaction enabled advertisement, the identifying the plurality of objects, the generating the request for the vending of the first object, the determining the acceptance of the generated request for vending, the generating the transaction enabled advertisement, and the driving the programmable device to present the generated transaction enabled advertisement to the user. (Narayanswamy : at least fig2 and associated text, at least para 18 – ‘transactional capability enabling…receives an access request…for example, this access request may be initiated by entering a URL into a web browsing software…’, at least fig2 and associated text – ‘send the transactional capability enabled digital content to the user’)
As per Claim 8, Narayanswamy in view of Agrawal teach:
	the computer-readable program code is provided by a service in a cloud environment.  (Narayanswamy: at least para 26)
As per Claim 9, Narayanswamy in view of Agrawal teach:
a processor; a computer readable memory in circuit communication with the processor; a computer readable storage medium in circuit communication with the processor; wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby;  (at least para 4, 16, 27)
receives a request for a transaction enabled advertisement of digital content, (at least fig2 and associated text)
wherein the received request for the transaction enabled advertisement comprises the digital content   (at least fig2 and associated text)
identifies a plurality of objects in the digital content via a process selected from computer vision object recognition and converting speech to text  (computer vision object recognition, used to identify objects in the digital content: at least para 1 – ‘objects referred to in digital content’ , para 3 – ‘the content where the object of interest is being referred to’ , para 16 – ‘generate a list of all the objects being referred to in digital content’)
each of the objects is paired to a vendor in a list of vendor-object pairs  (at least para 19, 25)
generates a request for vending of a first object of the objects from a corresponding first vendor of the vendors that is linked to the first object in the vendor-object pairs;   (at least fig 2 and associated text, abstract – “the transactional capability for all unique objects in the object-vendor list is enabled”)
determines an acceptance of the generated request for vending in response to receiving an affirmative response from the first vendor to the generated request for vending   (para 25 , at least para 18 – ‘transactional capability enabling…receives an access request…for example, this access request may be initiated by entering a URL into a web browsing software…’, at least fig2 and  associated text – ‘send the transactional capability enabled digital content to the user’)
Narayanswamy teaches generating a transaction enabled ad that identifies a vendor – at least fig2 and associated text, but fails to teach the remaining limitation. However, Agrawal teaches:
advertisement … that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor;      (at least para 48, 49)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, with Agrawal’s features of advertisement that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor, in order to cluster products in order to determine successful/unsuccessful combinations of products– Agrawal, para 39.
Narayanswamy in view of Agrawal further teach:
driving a programmable device to present the generated transaction enabled advertisement to a user in response to the received request for the transaction enabled advertisement, wherein the generated transaction enabled advertisement offers vending of the first objects from the first vendor paired to the first object in the vendor-object pairs.   (Narayanswamy: at least para 22, 25, fig2 and associated text – send the transactional capability enabled digital content to the user)
As per Claim 15, Narayanswamy teaches:
a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that causes the processor to:  (at least para 4, 16, 27)
receive a request for a transaction enabled advertisement of digital content, (at least fig2 and associated text)
wherein the received request for the transaction enabled advertisement comprises the digital content   (at least fig2 and associated text)
identify a plurality of objects in the digital content via a process selected from computer vision object recognition and converting speech to text  (computer vision object recognition, used to identify objects in the digital content: at least para 1 – ‘objects referred to in digital content’ , para 3 – ‘the content where the object of interest is being referred to’ , para 16 – ‘generate a list of all the objects being referred to in digital content’)
each of the objects is paired to a vendor in a list of vendor-object pairs  (at least para 19, 25)
generate a request for vending of a first object of the objects from a corresponding first vendor of the vendors that is linked to the first object in the vendor-object pairs;   (at least fig 2 and associated text, abstract – “the transactional capability for all unique objects in the object-vendor list is enabled”)
determine an acceptance of the generated request for vending in response to receiving an affirmative response from the first vendor to the generated request for vending   (para 25 , at least para 18 – ‘transactional capability enabling…receives an access request…for example, this access request may be initiated by entering a URL into a web browsing software…’, at least fig2 and  associated text – ‘send the transactional capability enabled digital content to the user’)
Narayanswamy teaches generating a transaction enabled ad that identifies a vendor – at least fig2 and associated text, but fails to teach the remaining limitation. However, Agrawal teaches:
advertisement … that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor;      (at least para 48, 49)

Narayanswamy in view of Agrawal further teach:
driving a programmable device to present the generated transaction enabled advertisement to a user in response to the received request for the transaction enabled advertisement, wherein the generated transaction enabled advertisement offers vending of the first objects from the first vendor paired to the first object in the vendor-object pairs.   (Narayanswamy: at least para 22, 25, fig2 and associated text – send the transactional capability enabled digital content to the user)

Claims 3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Narayanswamy et al. (20170053338) in further view of Agrawal (20050131770), in further view of Kniaz et al. (8200530).
As per Claims 3, 11, 17, Narayanswamy teaches generating a transaction enabled ad that identifies a vendor – at least fig2 and associated text, but fails to teach the remaining limitation. 
However, Kniaz teaches:
advertisement to identify a third vendor as a vendor of a third object, in response to receiving the affirmative response from the first vendor and in response to applying another conditional rule included within the affirmative response received from the first vendor, wherein the another conditional rule identifies the third vendor for inclusion into transaction enabled advertisements that include the first vendor.  ((at least fig2 and associated text, abstract)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, combined with Agrawal’s existing features, with Kniaz’s features of advertisement to identify a third vendor as a vendor of a third object, in response to receiving the affirmative response from the first vendor and in response to applying another conditional rule included within the affirmative response received from the first vendor, wherein the another conditional rule identifies the third vendor for inclusion into transaction enabled advertisements that include the first vendor, in order to identify and provide complementary product content in association with the primary product content, the secondary product belonging to a secondary merchant – Kniaz, abstract.

Claims 5-6, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Narayanswamy et al. (20170053338) in further view of Agrawal (20050131770), in even further view of Systrom et al. (20140279039).
As per Claims 5, 13,19, Narayanswamy in view of Agrawal teach generating an ad that identifies an object vendor, but fail to teach the claimed limitations.
	However, Systrom teaches:
evaluating inventory for one object of the objects of the vendor-object pairs; and generating the transaction enabled advertisement to identify a fourth vendor as a vendor of the one object, in response to determining that the evaluated inventory meets a threshold value(at least para 122, 58)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, combined with Agrawal’s existing features, with Systrom’s features of evaluating inventory for one object of the objects of the vendor-object pairs; 
As per Claims 6, 14, 20, Narayanswamy teaches a request for digital content, determining acceptance of the digital content request, generating a transaction enabled ad that identifies and includes vendor(s), and targeting products/content to consumers, as noted above, but fails to teach the remaining limitation. However, Systrom teaches:
the request for the transaction enabled advertisement further comprises a deliverer of the digital content; generating the transaction enabled advertisement to identify a fifth vendor as a vendor of one object of the objects of the vendor-object pairs, in response to determining that audience statistics for the deliverer of the digital content as a target audience for vending the one of the objects of the vendor-object pairs meet a value. (at least para 38 – ‘filter the database according to user purchasing and demographic’, para 61 , where targeting users to receive targeted content based on user data/demographic user data is construed as ‘evaluating audience statistics for the deliverer of the digital content as a target audience’ to meet a value.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, combined with Agrawal’s existing features, with Systrom’s features of the request for the transaction enabled advertisement further comprises a deliverer of the digital content; generating the transaction enabled advertisement to identify a fifth vendor as a vendor of one object of the objects of the vendor-object pairs, in response to determining that audience statistics for the deliverer of the digital content as a target audience for vending the one 


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				claimed subject matter is not directed to a judicial exception
	In response, Examiner respectfully disagrees. Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a request for a transaction enabled ad of digital content/identifying a plurality of objects in the digital content via a process selected from computer vision object recognition and converting speech to text, wherein each object is paired to a vendor in a list of vendor-object pairs/generating a request for vending of a first object from a corresponding first vendor that is linked to the first object/determining an acceptance of the generated request in response to receiving an affirmative response from the first vendor to the generated request for vending/generating a transaction enabled ad that identifies the first vendor as a vendor of the first object and that excludes identification of a second vendor as a vendor of any of the objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative  response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from the ad that includes the first vendor/present the 

				Step 2A Prong TWO: claimed invention is not directed to a judicial exception
				claimed invention provides “display space savings over conventional online advertising”
				claimed invention provides “customized advertisement”
				Applicant points to the Specification , paras 70, 92
	In response, Examiner respectfully disagrees that the claimed invention is not directed to a judicial exception under Step 2A Prong TWO. Examiner notes that presenting digital content to viewers/providing customized advertising represents a business practice/goal, not another technology/technical field; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.	Para 70 describes that “transaction enabled advertisement provides display space savings over conventional advertising”, “transaction enabled advertisement provides intelligently customized advertisement for selected items over conventional online advertising”; providing digital advertising and providing customized digital advertising represent business practices/goals, not another technology/technical field; therefore, improving these practices pertains to a business practice optimization, not to an improvement to another technology/technical field. Para 92 describes the practice of presenting transaction enabled 

				Narayanswamy in view of Agrawal fail to teach the amended claim limitations of the independent claims.
	In response, Examiner respectfully disagrees. Narayanswamy in view of Agrawal teach the claimed limitations of the independent claims: 
As per Claim 1, Narayanswamy teaches:
receiving a request for a transaction enabled advertisement of digital content, (at least fig2 and associated text)
wherein the received request for the transaction enabled advertisement comprises the digital content   (at least fig2 and associated text)
identifying a plurality of objects in the digital content via a process selected from computer vision object recognition and converting speech to text  (computer vision object recognition, used to identify objects in the digital content: at least para 1 – ‘objects referred to in digital content’ , para 3 – ‘the content where the object of interest is being referred to’ , para 16 – ‘generate a list of all the objects being referred to in digital content’)
each of the objects is paired to a vendor in a list of vendor-object pairs  (at least para 19, 25)
generating a request for vending of a first object of the objects from a corresponding first vendor of the vendors that is linked to the first object in the vendor-object pairs;   (at least fig 2 and associated text, abstract – “the transactional capability for all unique objects in the object-vendor list is enabled”)
determining an acceptance of the generated request for vending in response to receiving an affirmative response from the first vendor to the generated request for vending   (para 25 , at least para 18 – ‘transactional capability enabling…receives an access request…for example, this access request may be initiated by entering a URL into a web browsing software…’, at least fig2 and  associated text – ‘send the transactional capability enabled digital content to the user’)
Narayanswamy teaches generating a transaction enabled ad that identifies a vendor – at least fig2 and associated text, but fails to teach the remaining limitation. However, Agrawal teaches:
advertisement … that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor;      (at least para 48, 49)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Narayanswamy ‘s existing features, with Agrawal’s features of advertisement that excludes identification of a second vendor as a vendor of any of the plurality of objects, in response to receiving the affirmative response from the first vendor and in response to applying a conditional rule included within the affirmative response received from the first vendor, wherein the conditional rule identifies the second vendor for exclusion from transaction enabled advertisements that include the first vendor, in order to cluster products in order to determine successful/unsuccessful combinations of products– Agrawal, para 39.
Narayanswamy in view of Agrawal further teach:
driving a programmable device to present the generated transaction enabled advertisement to a user in response to the received request for the transaction enabled advertisement, wherein the generated transaction enabled advertisement offers vending of the first objects from the first vendor paired to the first object in the vendor-object pairs.   (Narayanswamy: at least para 22, 25, fig2 and associated text – send the transactional capability enabled digital content to the user)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/6/2021